      Casebelow
The order  18-00431-SMT
                 is herebyDoc 52 Filed 12/14/18
                           signed.                               Entered 12/14/18 10:50:18   Desc Main
                                            Document          Page 1 of 2
     Signed: December 12 2018




                                                          _____________________________
                                                          S. Martin Teel, Jr.
                                                          United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLUMBIA
       ____________________________________
                                            ]
       In re:                               ]
                                            ]
       ALICE MAE CURRY,                     ]   Case No. 18-431
                                            ]   (Chapter 13)
                         Debtor.            ]
       ____________________________________]

                              ORDER CONVERTING CASE TO CHAPTER 11
               This matter came before the Court on the filing by Alice Mae Curry (“Debtor”), of her

       Motion to Convert to Chapter 11 (“Motion”); the Court has reviewed the record herein and finds

       that good cause exists to grant the relief requested; it is therefore

               ORDERED that the Motion be and the same hereby is GRANTED; and it is

               FURTHER ORDERED that this case be converted to one under Chapter 11 of the

       United States Bankruptcy Code, 11 U.S.C. §§101, et seq.


       END OF ORDER                                      [signature appears above]
                                                       S. MARTIN TEEL, JR
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                          1
Case 18-00431-SMT          Doc 52    Filed 12/14/18 Entered 12/14/18 10:50:18   Desc Main
                                     Document     Page 2 of 2




copies to:

Jeffrey M. Sherman
LAW OFFICES OF JEFFREY M. SHERMAN
1600 N. Oak Street #1826
Arlington, VA 22209
jeffreymsherman@gmail.com

Daniel Owen Callaghan
BWW Law Group, LLC
6003 Executive Blvd
Suite 101
Rockville, MD 20852
Daniel.callaghan@bww-law.com

Jeremy Calvin Huang
Chadwick Washington Moriarty Elmore & Bunn, P.C.
3201 Jermantown Rd.
Ste 600
Fairfax, VA 22030
jhuang@chadwickwashington.com

Nancy Spencer Grigsby
Chapter 13 Trustee
185 Admiral Cochrane Dr. Suite 240
Annapolis MD 21401
ngrigsby@ch13md.com




                                                   2
